DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-28 are pending in this office action
Claims 15 and 22 have been amended.

Allowable Subject Matter
Claims 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 9/20/2022 have been considered but are moot in view of new ground of rejection. See rejection below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al (US 2019/0200384 A1) in view of Zeng et al (US 2017/0164397 A1) in further view of Xiong et al (US 2018/0359762 A1).

Regarding claim 15, Hao teaches a terminal, comprising: 
a receiver, which, in operation, receives control information relating to an amount of an uplink time resource per a time unit (Hao: Fig. 11; [0190] eNB signals to the UE a type of subframe, each subframe type comprising an amount of resource units for ACK/uplink time resource), the time unit including a downlink time resource for a downlink transmission and the uplink time resource for a transmission of a response signal (Hao: Fig. 11).
Hao does not explicitly disclose wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units.
Zeng teaches wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units).
It would have been obvious to a person having n ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hao wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units as disclosed by Zeng to provide a system for achieving range extension (Zeng: [0096]).
Hao in view of Zeng does not explicitly disclose same number of symbols per the uplink time resource per the time unit.
Xiong disclose same number of symbols per uplink time resource (Xiong: [0080], same number of OFDMS symbols per UL control channel).
It would have been obvious to a person having n ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hao in view of Zend by having the same number of symbols per uplink time resource as disclosed by Xiong to provide a system for flexible duplex communication (Xiong: Abstract).
  
Regarding claim 22, Hao teaches a communication method, comprising: 
receiving control information relating to an amount of an uplink time resource per a time unit, the time unit including a downlink time resource for a downlink transmission and the uplink time resource for a transmission of a response signal, (Hao: Fig. 11; [0190] eNB signals to the UE a type of subframe, each subframe type comprising an amount of resource units for ACK/uplink time resource). 
Hao does not explicitly disclose wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units.
Zeng teaches wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units).
It would have been obvious to a person having n ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hao wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units as disclosed by Zeng to provide a system for achieving range extension (Zeng: [0096]).
Hao in view of Zeng does not explicitly disclose same number of symbols per the uplink time resource per the time unit.
Xiong disclose same number of symbols per uplink time resource (Xiong: [0080], same number of OFDMS symbols per UL control channel).
It would have been obvious to a person having n ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hao in view of Zend by having the same number of symbols per uplink time resource as disclosed by Xiong to provide a system for flexible duplex communication (Xiong: Abstract).


Regarding claims 16 and 23, Hao in view of Zeng teaches wherein the transmitter, in operation, transmits the response signal repeatedly over the plurality of time units at a constant time interval (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units). 
 
Regarding claims 17 and 24, Hao teaches wherein the receiver, in operation, receives another control information relating to a length of the time unit via a cell- specific notification (Hao: Fig. 11; [0190] eNB signals to the UE a type of subframe, each subframe type comprising an amount of resource units for ACK/uplink time resource).
  
Regarding claims 18 and 25, Hao teaches wherein the amount of the uplink time resource is larger as a length of the time unit is larger (Hao: Fig. 11).  

Regarding claims 19 and 26, Hao in view of Zeng teaches wherein a number of repetitions of the response signal over the plurality of time units is indicated by a user equipment (UE)-specific notification (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units indicated by the eNB).
  
Regarding claims 21 and 28, Hao in view of Zeng teaches wherein a number of repetitions is determined by a downlink control channel. (Zeng: [0100], [0105]-[0107] delay in subframes signaled via PDCCH).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478